Citation Nr: 0828668	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether $2,700.00 the veteran receives annually is recurring 
income for pension purposes beginning February 1, 1999, and 
whether VA correctly terminated pension payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal is from an August 2004 decision of the Department 
of Veterans Affairs (VA) Milwaukee, Wisconsin, VA Pension 
Center.  The Jackson, Mississippi, Regional Office (RO) has 
original jurisdiction of the veteran's claims file.  

In June 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In January 2008, the veteran stated that he wished to request 
a waiver of the debt he incurred.  However, it appears that 
the RO granted a waiver to the veteran in April 2005.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

In January 2008, before the Board promulgated a decision, the 
veteran submitted to the RO a signed, written request to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of whether $2,700.00 the 
veteran receives annually is recurring income for pension 
purposes beginning February 1, 1999, and whether VA correctly 
terminated pension payments, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the veteran provided written notice to the 
RO that he wishes to withdraw his appeal concerning whether 
$2,700.00 the veteran receives annually is recurring income 
for pension purposes beginning February 1, 1999, and whether 
VA correctly terminated pension payments.  He stated that he 
no longer disputed how VA counted his income, that he had no 
issues with the Board, and that he did not wish to pursue 
this appeal any longer.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The January 2008 request to withdraw the veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. 
§ 20.204(a), (b)(3).  It is in writing and is signed by the 
veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain 
no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


